Citation Nr: 1736350	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  The propriety of a reduction in the rating for service-connected postoperative left foot Morton's neuroma (left foot disability) from 10 to 0 percent.

2.  Entitlement to a rating in excess of 10 percent for service-connected left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to July 1994, August 2004 to August 2005, and July 2012 to July 2014.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO) that reduced the rating for service-connected left foot disability from 10 to 0 percent.  

The rating decision on appeal also adjudicated several other matters which the Veteran timely appealed.  However, following the issuance of a June 2013 statement of the case (SOC), the Veteran did not submit a formal substantive appeal, and instead submitted a new August 2013 notice of disagreement continuing to disagree only with the rating of his left foot disability.  VA accepted this correspondence in lieu of a formal substantive appeal that perfected his appeal involving the left foot disability, and notified him of that fact in a September 2013 letter.  The Veteran did not submit any correspondence that otherwise could be interpreted or accepted as a substantive appeal in the other claims originally appealed.  Therefore, those matters are no longer on appeal.

The issue of entitlement to increased "staged" ratings for service-connected left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2011 rating decision, the AOJ reduced the rating for service-connected left foot disability from 10 to zero percent; his overall rating was not reduced and the 10 percent rating in question had been in effect for less than five years.

2.  Medical evidence in the record at the time of the August 2011 reduction includes competent and credible evidence of left foot pain and tenderness sufficient to constitute metatarsalgia.  
CONCLUSION OF LAW

The August 2011 reduction of the rating for service-connected left foot disability was improper; the criteria for restoration of a 10 percent rating for such disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.105, 3.344, 4.2, 4.10, 4.97, Diagnostic Codes (Codes) 5276-84 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.105 (e), when a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  Furthermore, 38 C.F.R. § 3.344 provides additional requirements for ratings that, as here, have been in effect for five or more years.  Specifically, examinations less full and complete than those on which payments are authorized or continued will not be used as a basis of reduction.  Moreover, ratings on account of diseases subject to temporary or episodic improvement (e.g., bronchial asthma) will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  VA must also ensure that the evidence makes reasonably certain that any material improvement will be maintained under the ordinary conditions of life.

Here, the August 2011 reduction in question did not result in a reduction in the Veteran's combined rating.  Thus, it had no effect on the Veteran's compensation payments at the time, and the notice provisions of 38 C.F.R. § 3.105(e) do not apply.  Moreover, the prior 10 percent rating had been in effect only since June 22, 2007, and was reduced effective July 15, 2011.  Thus, it had not been effect for five or more years, and the provisions of 38 C.F.R. § 3.344 are also inapplicable.  Consequently, the only question that must be resolved here is whether the reduction was factually warranted based on the evidence then of record.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's left foot disability is rated under Codes 5276-84.  However, the only pertinent Code that need be discussed here is Code 5279, which applies to unilateral or bilateral anterior metatarsalgia, also known as Morton's disease.  The sole rating provided for in that Code is 10 percent, for the presence of either unilateral or bilateral anterior metatarsalgia.  38 C.F.R. § 4.71a, Code 5279.  Crucially, metatarsalgia is simply "pain and tenderness in the metatarsal region."  Dorland's Illustrated Medical Dictionary, 1162 (31st. ed., 2007).  With that in mind, the Board also notes that the Veteran, as a lay person, is perfectly competent to self-diagnose simple medical conditions which are capable of lay observation (i.e., those manifesting only as simple, observable factors such as pain and tenderness).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The August 2011 reduction was implemented based solely on a July 2011 VA examination report.  However, while the examiner found active motion in the metatarsophalangeal joint of the left great toe and noted no evidence of tenderness in the plantar surfaces, misalignment of the Achilles tendon, flat foot, claw foot, hammer toes, metatarsalgia, hallux valgus, or hallux rigidus, she also explicitly noted that physical examination of the left foot revealed tenderness and that the Veteran reported his left foot Morton's neuroma residuals caused pain occurring twice a day that was localized, sharp, cramping, and lasted an hour at a time.  He rated the pain an 8 out of 10 in severity and said it was exacerbated by physical activity and stress.  The pain reportedly began spontaneously and was relieved by rest and medication (i.e., Motrin).  He also said pain, weakness, and swelling would occur with standing or walking, but no stiffness or fatigue.  

Under the circumstances, the Board finds that the examiner does not adequately reconcile her negative finding regarding metatarsalgia with the Veteran's competent and credible reports of continuing foot pain or her own finding of foot tenderness on physical examination.  Critically, as noted above, metatarsalgia appears to be a lay-observable condition, insofar as it is comprised of solely lay-observable components (i.e., pain and tenderness).  Consequently, the Board finds the Veteran's lay reports on July 2011 examination are, alone, sufficient to establish the continuing presence of metatarsalgia in the left foot, which warrants a 10 percent rating under Code 5279.  

Accordingly, resolving all remaining reasonable doubt in the Veteran's favor, the Board finds the August 2011 reduction was not factually warranted, a restoration of a 10 percent rating is warranted; and the appeal in this matter must be granted.


ORDER

The appeal seeking restoration of a 10 percent rating is granted.


REMAND

The case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for a left foot disability.

2. Then, arrange for the Veteran to be examined by a podiatrist to determine the nature and severity of his postoperative left foot disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms (frequency and severity), and associated impairment of function in sufficient detail to allow for application of the relevant rating criteria.  Specifically, the examiner should review the applicable criteria (Codes 5276-84) and note the presence or absence of all pathology noted therein, as well as the severity of any such pathology found, including flareups (if the Veteran is not experiencing a flareup at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flareups and the examiner should provide an opinion based on that information).  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing and, if possible, range of motion measurements of the opposite, undamaged joint.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


